
	
		II
		109th CONGRESS
		2d Session
		S. 2747
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Bingaman (for
			 himself, Mr. Bayh,
			 Mr. Coleman, Mr. Lieberman, Mr.
			 Chafee, Ms. Cantwell,
			 Ms. Collins, Mr. Salazar, Mr.
			 Kerry, Mrs. Clinton, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To enhance energy efficiency and conserve
		  oil and natural gas, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Enhanced Energy Security Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—National oil savings plan and requirements
					Sec. 101. Oil savings target and action plan.
					Sec. 102. Standards and requirements.
					Sec. 103. Initial evaluation.
					Sec. 104. Review and update of action plan.
					Sec. 105. Baseline and analysis requirements.
					TITLE II—Federal programs for the conservation of oil
				
					Sec. 201. Federal fleet conservation requirements.
					Sec. 202. Assistance for State programs to retire
				fuel-inefficient motor vehicles.
					Sec. 203. Assistance to States to reduce school bus
				idling.
					Sec. 204. Near-term vehicle technology program.
					Sec. 205. Lightweight materials research and
				development.
					Sec. 206. Loan guarantees for fuel-efficient automobile
				manufacturer and suppliers.
					Sec. 207. Funding for alternative infrastructure for the
				distribution of transportation fuels.
					Sec. 208. Deployment of new technologies to reduce oil use in
				transportation.
					Sec. 209. Production incentives for cellulosic
				biofuels.
					TITLE III—Federal programs for the conservation of natural
				gas
					Sec. 301. Renewable portfolio standard.
					Sec. 302. Federal requirement to purchase electricity generated
				by renewable energy.
					TITLE IV—General energy efficiency programs
					Sec. 401. Energy savings performance contracts.
					Sec. 402. Deployment of new technologies for high-efficiency
				consumer products.
					Sec. 403. National media campaign to decrease oil and natural
				gas consumption.
					Sec. 404. Energy efficiency resource programs.
					TITLE V—Assistance to energy consumers
					Sec. 501. Energy emergency disaster relief loans to small
				business and agricultural producers.
					Sec. 502. Efficient and safe equipment replacement program for
				weatherization purposes.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Energy.
		INational oil savings plan and
			 requirements
			101.Oil savings target
			 and action planNot later than
			 270 days after the date of enactment of this Act, the Director of the Office of
			 Management and Budget (referred to in this title as the
			 Director) shall publish in the Federal Register an action plan
			 consisting of—
				(1)a list of requirements proposed or to be
			 proposed pursuant to section 102 that are authorized to be issued under law in
			 effect on the date of enactment of this Act, and this Act, that will be
			 sufficient, when taken together, to save from the baseline determined under
			 section 105—
					(A)2,500,000 barrels of oil per day on average
			 during calendar year 2016;
					(B)7,000,000 barrels of oil per day on average
			 during calendar year 2026; and
					(C)10,000,000 barrels per day on average
			 during calendar year 2031; and
					(2)a Federal Government-wide analysis
			 of—
					(A)the expected oil savings from the baseline
			 to be accomplished by each requirement; and
					(B)whether all such requirements, taken
			 together, will achieve the oil savings specified in this section.
					102.Standards and
			 requirements
				(a)In
			 generalOn or before the date
			 of publication of the action plan under section 101, the Secretary of Energy,
			 the Secretary of Transportation, the Secretary of Defense, the Secretary of
			 Agriculture, the Administrator of the Environmental Protection Agency, and the
			 head of any other agency the President determines appropriate shall each
			 propose, or issue a notice of intent to propose, regulations establishing each
			 standard or other requirement listed in the action plan that is under the
			 jurisdiction of the respective agency using authorities described in subsection
			 (b).
				(b)AuthoritiesThe head of each agency described in
			 subsection (a) shall use to carry out this section—
					(1)any authority in existence on the date of
			 enactment of this Act (including regulations); and
					(2)any new authority provided under this Act
			 (including an amendment made by this Act).
					(c)Final
			 regulationsNot later than 18
			 months after the date of enactment of this Act, the head of each agency
			 described in subsection (a) shall promulgate final versions of the regulations
			 required under this section.
				(d)Agency
			 analysesEach proposed and
			 final regulation promulgated under this section shall—
					(1)be designed to achieve at least the oil
			 savings resulting from the regulation under the action plan published under
			 section 101; and
					(2)be accompanied by an analysis by the
			 applicable agency describing the manner in which the regulation will promote
			 the achievement of the oil savings from the baseline determined under section
			 105.
					103.Initial
			 evaluation
				(a)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Director shall publish in
			 the Federal Register a Federal Government-wide analysis of the oil savings
			 achieved from the baseline established under section 105.
				(b)Inadequate oil
			 savingsIf the oil savings
			 are less than the targets established under section 101, simultaneously with
			 the analysis required under subsection (a)—
					(1)the Director shall publish a revised action
			 plan that is adequate to achieve the targets; and
					(2)the Secretary of Energy, the Secretary of
			 Transportation, and the Administrator shall propose new or revised regulations
			 under subsections (a), (b), and (c), respectively, of section 102.
					(c)Final
			 regulationsNot later than
			 180 days after the date on which regulations are proposed under subsection
			 (b)(2), the Secretary of Energy, the Secretary of Transportation, and the
			 Administrator shall promulgate final versions of those regulations.
				104.Review and update of
			 action plan
				(a)ReviewNot later than January 1, 2011, and every 3
			 years thereafter, the Director shall submit to Congress, and publish, a report
			 that—
					(1)evaluates the progress achieved in
			 implementing the oil savings targets established under section 101;
					(2)analyzes the expected oil savings under the
			 standards and requirements established under this Act and the amendments made
			 by this Act; and
					(3)(A)analyzes the potential to achieve oil
			 savings that are in addition to the savings required by section 101; and
						(B)if
			 the President determines that it is in the national interest, establishes a
			 higher oil savings target for calendar year 2017 or any subsequent calendar
			 year.
						(b)Inadequate oil
			 savingsIf the oil savings
			 are less than the targets established under section 101, simultaneously with
			 the report required under subsection (a)—
					(1)the Director shall publish a revised action
			 plan that is adequate to achieve the targets; and
					(2)the Secretary of Energy, the Secretary of
			 Transportation, and the Administrator shall propose new or revised regulations
			 under subsections (a), (b), and (c), respectively, of section 102.
					(c)Final
			 regulationsNot later than
			 180 days after the date on which regulations are proposed under subsection
			 (b)(2), the Secretary of Energy, the Secretary of Transportation, and the
			 Administrator shall promulgate final versions of those regulations.
				105.Baseline and
			 analysis requirementsIn
			 performing the analyses and promulgating proposed or final regulations to
			 establish standards and other requirements necessary to achieve the oil savings
			 required by this title, the Secretary of Energy, the Secretary of
			 Transportation, the Secretary of Defense, the Secretary of Agriculture, the
			 Administrator of the Environmental Protection Agency, and the head of any other
			 agency the President determines to be appropriate shall—
				(1)determine oil savings as the projected
			 reduction in oil consumption from the baseline established by the reference
			 case contained in the report of the Energy Information Administration entitled
			 Annual Energy Outlook 2005;
				(2)determine the oil savings projections
			 required on an annual basis for each of calendar years 2009 through 2026;
			 and
				(3)account for any overlap among the standards
			 and other requirements to ensure that the projected oil savings from all the
			 promulgated standards and requirements, taken together, are as accurate as
			 practicable.
				IIFederal programs for the conservation of oil
			 
			201.Federal fleet
			 conservation requirements
				(a)In
			 generalPart J of title IV of
			 the Energy Policy and Conservation Act (42 U.S.C. 6374 et seq.) is amended by
			 adding at the end the following:
					
						400FF.Federal fleet
				conservation requirements
							(a)Mandatory
				reduction in petroleum consumption
								(1)In
				generalThe Secretary shall
				issue regulations for Federal fleets subject to section 400AA requiring that
				not later than October 1, 2009, each Federal agency achieve at least a 20
				percent reduction in petroleum consumption, as calculated from the baseline
				established by the Secretary for fiscal year 1999.
								(2)Plan
									(A)RequirementThe regulations shall require each Federal
				agency to develop a plan to meet the required petroleum reduction level.
									(B)MeasuresThe plan may allow an agency to meet the
				required petroleum reduction level through—
										(i)the use of alternative fuels;
										(ii)the acquisition of vehicles with higher
				fuel economy, including hybrid vehicles;
										(iii)the substitution of cars for light
				trucks;
										(iv)an increase in vehicle load factors;
										(v)a decrease in vehicle miles
				traveled;
										(vi)a decrease in fleet size; and
										(vii)other measures.
										(C)Replacement
				tiresThe regulations shall
				include a requirement that each Federal agency purchase energy-efficient
				replacement tires for the respective fleet vehicles of the agency.
									(b)Federal
				employee incentive programs for reducing petroleum consumption
								(1)In
				generalEach Federal agency
				shall actively promote incentive programs that encourage Federal employees and
				contractors to reduce petroleum through the use of practices such as—
									(A)telecommuting;
									(B)public transit;
									(C)carpooling; and
									(D)bicycling.
									(2)Monitoring and
				support for incentive programsThe Administrator of the General Services
				Administration, the Director of the Office of Personnel Management, and the
				Secretary of the Department of Energy shall monitor and provide appropriate
				support to agency programs described in paragraph
				(1).
								.
				(b)Table of
			 contents amendmentThe table
			 of contents of the Energy Policy and Conservation Act (42 U.S.C. prec. 6201) is
			 amended by adding at the end of the items relating to part J of title III the
			 following:
					
						
							Sec. 400FF. Federal fleet conservation
				requirements.
						
						.
				202.Assistance for State
			 programs to retire fuel-inefficient motor vehicles
				(a)DefinitionsIn this section:
					(1)Fuel-efficient
			 automobileThe term
			 fuel-efficient automobile means a passenger automobile or a
			 light-duty truck that has a fuel economy rating that is 40 percent greater than
			 the average fuel economy standard prescribed pursuant to section 32902 of title
			 49, United States Code, or other law, applicable to the passenger automobile or
			 light-duty truck.
					(2)Fuel-inefficient
			 automobilesThe term
			 fuel-inefficient automobile means a passenger automobile or a
			 light-duty truck manufactured in a model year more than 15 years before the
			 fiscal year in which appropriations are made under subsection (f) that, at the
			 time of manufacture, had a fuel economy rating that was equal to or less than
			 20 miles per gallon.
					(3)Light-duty
			 truck
						(A)In
			 generalThe term
			 light-duty truck means an automobile that is not a passenger
			 automobile.
						(B)InclusionsThe term light-duty truck
			 includes a pickup truck, a van, or a four-wheel-drive general utility vehicle,
			 as those terms are defined in section 600.002–85 of title 40, Code of Federal
			 Regulations.
						(4)StateThe term State means any of
			 the several States and the District of Columbia.
					(b)EstablishmentThe Secretary shall establish a program, to
			 be known as the National Motor Vehicle Efficiency Improvement
			 Program, under which the Secretary shall provide grants to States to
			 operate voluntary programs to offer owners of fuel inefficient automobiles
			 financial incentives to replace the automobiles with fuel efficient
			 automobiles.
				(c)Eligibility
			 criteriaThe Secretary shall
			 approve a State plan and provide the funds made available under subsection (f),
			 if the State plan—
					(1)except as provided in paragraph (8),
			 requires that all passenger automobiles and light-duty trucks turned in be
			 scrapped, after allowing a period of time for the recovery of spare
			 parts;
					(2)requires that all passenger automobiles and
			 light-duty trucks turned in be registered in the State in order to be
			 eligible;
					(3)requires that all passenger automobiles and
			 light-duty trucks turned in be operational at the time that the passenger
			 automobiles and light-duty trucks are turned in;
					(4)restricts automobile owners (except
			 not-for-profit organizations) from turning in more than 1 passenger automobile
			 and 1 light-duty truck during a 1-year period;
					(5)provides an appropriate payment to the
			 person recycling the scrapped passenger automobile or light-duty truck for each
			 turned-in passenger automobile or light-duty truck;
					(6)subject to subsection (d)(2), provides a
			 minimum payment to the automobile owner for each passenger automobile and
			 light-duty truck turned in; and
					(7)provides appropriate exceptions to the
			 scrappage requirement for vehicles that qualify as antique cars under State
			 law.
					(d)State
			 Plan
					(1)In
			 generalTo be eligible to
			 receive funds under the program, the Governor of a State shall submit to the
			 Secretary a plan to carry out a program under this section in that
			 State.
					(2)Additional
			 State creditIn addition to
			 the payment under subsection (c)(6), the State plan may provide a credit that
			 may be redeemed by the owner of the replaced fuel-inefficient automobile at the
			 time of purchase of the new fuel-efficient automobile.
					(e)Allocation
			 formulaThe amounts
			 appropriated pursuant to subsection (f) shall be allocated among the States on
			 the basis of the number of registered motor vehicles in each State at the time
			 that the Secretary needs to compute shares under this subsection.
				(f)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this section, to remain available until expended.
				203.Assistance to States
			 to reduce school bus idling
				(a)Statement of
			 policyCongress encourages
			 each local educational agency (as defined in section 9101(26) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 7801(26))) that receives Federal
			 funds under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.) to develop a policy to reduce the incidence of school bus idling at
			 schools while picking up and unloading students.
				(b)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy, working in
			 coordination with the Secretary of Education, $5,000,000 for each of fiscal
			 years 2007 through 2012 for use in educating States and local education
			 agencies about—
					(1)benefits of reducing school bus idling;
			 and
					(2)ways in which school bus idling may be
			 reduced.
					204.Near-term vehicle
			 technology program
				(a)PurposesThe purposes of this section are—
					(1)to enable and promote, in partnership with
			 industry, comprehensive development, demonstration, and commercialization of a
			 wide range of electric drive components, systems, and vehicles using diverse
			 electric drive transportation technologies;
					(2)to make critical public investments to help
			 private industry, institutions of higher education, National Laboratories, and
			 research institutions to expand innovation, industrial growth, and jobs in the
			 United States;
					(3)to expand the availability of the existing
			 electric infrastructure for fueling light duty transportation and other on-road
			 and nonroad vehicles that are using petroleum and are mobile sources of
			 emissions—
						(A)including the more than 3,000,000 reported
			 units (such as electric forklifts, golf carts, and similar nonroad vehicles) in
			 use on the date of enactment of this Act; and
						(B)with the goal of enhancing the energy
			 security of the United States, reduce dependence on imported oil, and reduce
			 emissions through the expansion of grid supported mobility;
						(4)to accelerate the widespread
			 commercialization of all types of electric drive vehicle technology into all
			 sizes and applications of vehicles, including commercialization of plug-in
			 hybrid electric vehicles and plug-in hybrid fuel cell vehicles; and
					(5)to improve the energy efficiency of and
			 reduce the petroleum use in transportation.
					(b)DefinitionsIn this section:
					(1)BatteryThe term battery means an
			 energy storage device used in an on-road or nonroad vehicle powered in whole or
			 in part using an off-board or on-board source of electricity.
					(2)Electric drive
			 transportation technologyThe
			 term electric drive transportation technology means—
						(A)vehicles that use an electric motor for all
			 or part of their motive power and that may or may not use off-board
			 electricity, including battery electric vehicles, fuel cell vehicles, engine
			 dominant hybrid electric vehicles, plug-in hybrid electric vehicles, plug-in
			 hybrid fuel cell vehicles, and electric rail; or
						(B)equipment relating to transportation or
			 mobile sources of air pollution that use an electric motor to replace an
			 internal combustion engine for all or part of the work of the equipment,
			 including corded electric equipment linked to transportation or mobile sources
			 of air pollution.
						(3)Engine dominant
			 hybrid electric vehicleThe
			 term engine dominant hybrid electric vehicle means an on-road or
			 nonroad vehicle that—
						(A)is propelled by an internal combustion
			 engine or heat engine using—
							(i)any combustible fuel;
							(ii)an on-board, rechargeable storage device;
			 and
							(B)has no means of using an off-board source
			 of electricity.
						(4)Fuel cell
			 vehicleThe term fuel
			 cell vehicle means an on-road or nonroad vehicle that uses a fuel cell
			 (as defined in section 3 of the Spark M. Matsunaga Hydrogen Research,
			 Development, and Demonstration Act of 1990).
					(5)Nonroad
			 vehicleThe term
			 nonroad vehicle has the meaning given the term in section 216 of
			 the Clean Air Act (42 U.S.C. 7550).
					(6)Plug-in hybrid
			 electric vehicleThe term
			 plug-in hybrid electric vehicle means an on-road or nonroad
			 vehicle that is propelled by an internal combustion engine or heat engine
			 using—
						(A)any combustible fuel;
						(B)an on-board, rechargeable storage device;
			 and
						(C)a means of using an off-board source of
			 electricity.
						(7)Plug-in hybrid
			 fuel cell vehicleThe term
			 plug-in hybrid fuel cell vehicle means a fuel cell vehicle with a
			 battery powered by an off-board source of electricity.
					(c)ProgramThe Secretary shall conduct a program of
			 research, development, demonstration, and commercial application for electric
			 drive transportation technology, including—
					(1)high capacity, high efficiency
			 batteries;
					(2)high efficiency on-board and off-board
			 charging components;
					(3)high power drive train systems for
			 passenger and commercial vehicles and for nonroad equipment;
					(4)control system development and power train
			 development and integration for plug-in hybrid electric vehicles, plug-in
			 hybrid fuel cell vehicles, and engine dominant hybrid electric vehicles,
			 including—
						(A)development of efficient cooling
			 systems;
						(B)analysis and development of control systems
			 that minimize the emissions profile when clean diesel engines are part of a
			 plug-in hybrid drive system; and
						(C)development of different control systems
			 that optimize for different goals, including—
							(i)battery life;
							(ii)reduction of petroleum consumption;
			 and
							(iii)green house gas reduction;
							(5)nanomaterial technology applied to both
			 battery and fuel cell systems;
					(6)large-scale demonstrations, testing, and
			 evaluation of plug-in hybrid electric vehicles in different applications with
			 different batteries and control systems, including—
						(A)military applications;
						(B)mass market passenger and light-duty truck
			 applications;
						(C)private fleet applications; and
						(D)medium- and heavy-duty applications;
						(7)a nationwide education strategy for
			 electric drive transportation technologies providing secondary and high school
			 teaching materials and support for university education focused on electric
			 drive system and component engineering;
					(8)development, in consultation with the
			 Administrator of the Environmental Protection Agency, of procedures for testing
			 and certification of criteria pollutants, fuel economy, and petroleum use for
			 light-, medium-, and heavy-duty vehicle applications, including consideration
			 of—
						(A)the vehicle and fuel as a system, not just
			 an engine; and
						(B)nightly off-board charging; and
						(9)advancement of battery and corded electric
			 transportation technologies in mobile source applications by—
						(A)improvement in battery, drive train, and
			 control system technologies; and
						(B)working with industry and the Administrator
			 of the Environmental Protection Agency to—
							(i)understand and inventory markets;
			 and
							(ii)identify and implement methods of removing
			 barriers for existing and emerging applications.
							(d)GoalsThe goals of the electric drive
			 transportation technology program established under subsection (c) shall be to
			 develop, in partnership with industry and institutions of higher education,
			 projects that focus on—
					(1)innovative electric drive technology
			 developed in the United States;
					(2)growth of employment in the United States
			 in electric drive design and manufacturing;
					(3)validation of the plug-in hybrid potential
			 through fleet demonstrations; and
					(4)acceleration of fuel cell commercialization
			 through comprehensive development and commercialization of the electric drive
			 technology systems that are the foundational technology of the fuel cell
			 vehicle system.
					(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $300,000,000 for each
			 of fiscal years 2007 through 2012.
				205.Lightweight
			 materials research and development
				(a)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall
			 establish a research and development program to determine ways in which—
					(1)the weight of vehicles may be reduced to
			 improve fuel efficiency without compromising passenger safety; and
					(2)the cost of lightweight materials (such as
			 steel alloys and carbon fibers) required for the construction of lighter-weight
			 vehicles may be reduced.
					(b)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $60,000,000 for each of
			 fiscal years 2007 through 2012.
				206.Loan guarantees for
			 fuel-efficient automobile manufacturer and suppliers
				(a)In
			 generalSection 712(a) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16062(a)) is amended in the second
			 sentence by striking grants to automobile manufacturers and
			 inserting grants and loan guarantees under section 1703 to automobile
			 manufacturers and suppliers.
				(b)Conforming
			 amendmentSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by striking
			 paragraph (8) and inserting the following:
					
						(8)Production facilities for the manufacture
				of fuel-efficient vehicles or parts of such vehicles, including hybrid and
				advanced diesel
				vehicles.
						.
				207.Funding for
			 alternative infrastructure for the distribution of transportation
			 fuels
				(a)In
			 generalThere is established
			 in the Treasury of the United States a trust fund, to be known as the
			 Alternative Fueling Infrastructure Trust Fund (referred to in
			 this section as the Trust Fund), consisting of such amounts as
			 are deposited into the Trust Fund under subsection (b) and any interest earned
			 on investment of amounts in the Trust Fund.
				(b)PenaltiesThe Secretary of Transportation shall remit
			 90 percent of the amount collected in civil penalties under section 32912 of
			 title 49, United States Code, to the Trust Fund.
				(c)Grant
			 program
					(1)In
			 generalThe Secretary of
			 Energy shall obligate such sums as are available in the Trust Fund to establish
			 a grant program to increase the number of locations at which consumers may
			 purchase alternative transportation fuels.
					(2)Administration
						(A)In
			 generalThe Secretary may
			 award grants under this subsection to—
							(i)individual fueling stations; and
							(ii)corporations (including nonprofit
			 corporations) with demonstrated experience in the administration of grant
			 funding for the purpose of alternative fueling infrastructure.
							(B)Maximum amount
			 of grantsA grant provided
			 under this subsection may not exceed—
							(i)$150,000 for each site of an individual
			 fueling station; and
							(ii)$500,000 for each corporation (including a
			 nonprofit corporation).
							(C)PrioritizationThe Secretary shall prioritize the
			 provision of grants under this subsection to recognized nonprofit corporations
			 that have proven experience and demonstrated technical expertise in the
			 establishment of alternative fueling infrastructure, as determined by the
			 Secretary.
						(D)Administrative
			 expensesNot more than 10
			 percent of the funds provided in any grant may be used by the recipient of the
			 grant to pay administrative expenses.
						(E)Number of
			 vehiclesIn providing grants
			 under this subsection, the Secretary shall consider the number of vehicles in
			 service capable of using a specific type of alternative fuel.
						(F)MatchGrant recipients shall provide a
			 non-Federal match of not less than $1 for every $3 of grant funds received
			 under this subsection.
						(G)LocationsEach grant recipient shall select the
			 locations for each alternative fuel station to be constructed with grant funds
			 received under this subsection on a formal, open, and competitive basis.
						(H)Use of
			 information in selection of recipientsIn selecting grant recipients under this
			 subsection, the Secretary may consider—
							(i)public demand for each alternative fuel in
			 a particular county based on State registration records indicating the number
			 of vehicles that may be operated using alternative fuel; and
							(ii)the opportunity to create or expand
			 corridors of alternative fuel stations along interstates or highways.
							(3)Use of grant
			 fundsGrant funds received
			 under this subsection may be used to—
						(A)construct new facilities to dispense
			 alternative fuels;
						(B)purchase equipment to upgrade, expand, or
			 otherwise improve existing alternative fuel facilities; or
						(C)purchase equipment or pay for specific
			 turnkey fueling services by alternative fuel providers.
						(4)FacilitiesFacilities constructed or upgraded with
			 grant funds under this subsection shall—
						(A)provide alternative fuel available to the
			 public for a period not less than 4 years;
						(B)establish a marketing plan to advance the
			 sale and use of alternative fuels;
						(C)prominently display the price of
			 alternative fuel on the marquee and in the station;
						(D)provide point of sale materials on
			 alternative fuel;
						(E)clearly label the dispenser with consistent
			 materials;
						(F)price the alternative fuel at the same
			 margin that is received for unleaded gasoline; and
						(G)support and use all available tax
			 incentives to reduce the cost of the alternative fuel to the lowest practicable
			 retail price.
						(5)Opening of
			 stations
						(A)In
			 generalNot later than the
			 date on which each alternative fuel station begins to offer alternative fuel to
			 the public, the grant recipient that used grant funds to construct the station
			 shall notify the Secretary of the opening.
						(B)WebsiteThe Secretary shall add each new
			 alternative fuel station to the alternative fuel station locator on the website
			 of the Department of Energy when the Secretary receives notification under this
			 subsection.
						(6)ReportsNot later than 180 days after the receipt
			 of a grant award under this subsection, and every 180 days thereafter, each
			 grant recipient shall submit a report to the Secretary that describes—
						(A)the status of each alternative fuel station
			 constructed with grant funds received under this subsection;
						(B)the quantity of alternative fuel dispensed
			 at each station during the preceding 180-day period; and
						(C)the average price per gallon of the
			 alternative fuel sold at each station during the preceding 180-day
			 period.
						208.Deployment of new
			 technologies to reduce oil use in transportation
				(a)Fuel from
			 cellulosic biomass
					(1)In
			 generalThe Secretary shall
			 provide deployment incentives under this subsection to encourage a variety of
			 projects to produce transportation fuel from cellulosic biomass, relying on
			 different feedstocks in different regions of the United States.
					(2)Project
			 eligibilityIncentives under
			 this subsection shall be provided on a competitive basis to projects that
			 produce fuel that—
						(A)meet United States fuel and emission
			 specifications;
						(B)help diversify domestic transportation
			 energy supplies; and
						(C)improve or maintain air, water, soil, and
			 habitat quality.
						(3)IncentivesIncentives under this subsection may
			 consist of—
						(A)loan guarantees under section 1510 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16501), subject to section 1702 of that
			 Act (22 U.S.C. 16512), for the construction of production facilities and
			 supporting infrastructure; or
						(B)production payments through a reverse
			 auction in accordance with paragraph (4).
						(4)Reverse
			 auction
						(A)In
			 generalIn providing
			 incentives under this subsection, the Secretary shall—
							(i)issue regulations under which producers of
			 fuel from cellulosic biomass may bid for production payments under paragraph
			 (3)(B); and
							(ii)solicit bids from producers of different
			 classes of transportation fuel, as the Secretary determines to be
			 appropriate.
							(B)RequirementThe rules under subparagraph (A) shall
			 require that incentives be provided to the producers that submit the lowest bid
			 (in terms of cents per gallon) for each class of transportation fuel from which
			 the Secretary solicits a bid.
						(b)Advanced
			 technology vehicles manufacturing incentive program
					(1)DefinitionsIn this subsection:
						(A)Adjusted fuel
			 economyThe term
			 adjusted fuel economy means the average fuel economy of a
			 manufacturer for all light duty motor vehicles produced by the manufacturer,
			 adjusted such that the fuel economy of each vehicle that qualifies for a credit
			 shall be considered to be equal to the average fuel economy for the weight
			 class of the vehicle for model year 2002.
						(B)Advanced lean
			 burn technology motor vehicleThe term advanced lean burn
			 technology motor vehicle means a passenger automobile or a light truck
			 with an internal combustion engine that—
							(i)is designed to operate primarily using more
			 air than is necessary for complete combustion of the fuel;
							(ii)incorporates direct injection; and
							(iii)achieves at least 125 percent of the city
			 fuel economy of vehicles in the same size class as the vehicle for model year
			 2002.
							(C)Advanced
			 technology vehicleThe term
			 advanced technology vehicle means a light duty motor vehicle
			 that—
							(i)is a hybrid motor vehicle or an advanced
			 lean burn technology motor vehicle; and
							(ii)meets—
								(I)the Bin 5 Tier II emission standard
			 established in regulations issued by the Administrator of the Environmental
			 Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C.
			 7521(i)), or a lower-numbered Bin emission standard;
								(II)any new emission standard for fine
			 particulate matter prescribed by the Administrator under that Act (42 U.S.C.
			 7401 et seq.); and
								(III)at least 125 percent of the base year city
			 fuel economy for the weight class of the vehicle.
								(D)Engineering
			 integration costsThe term
			 engineering integration costs includes the cost of engineering
			 tasks relating to—
							(i)incorporating qualifying components into
			 the design of advanced technology vehicles; and
							(ii)designing new tooling and equipment for
			 production facilities that produce qualifying components or advanced technology
			 vehicles.
							(E)Hybrid motor
			 vehicleThe term hybrid
			 motor vehicle means a motor vehicle that draws propulsion energy from
			 onboard sources of stored energy that are—
							(i)an internal combustion or heat engine using
			 combustible fuel; and
							(ii)a rechargeable energy storage
			 system.
							(F)Qualifying
			 componentsThe term
			 qualifying components means components that the Secretary
			 determines to be—
							(i)specially designed for advanced technology
			 vehicles; and
							(ii)installed for the purpose of meeting the
			 performance requirements of advanced technology vehicles.
							(2)Manufacturer
			 facility conversion awardsThe Secretary shall provide facility
			 conversion funding awards under this subsection to automobile manufacturers and
			 component suppliers to pay not more than 30 percent of the cost of—
						(A)reequipping or expanding an existing
			 manufacturing facility in the United States to produce—
							(i)qualifying advanced technology vehicles;
			 or
							(ii)qualifying components; and
							(B)engineering integration performed in the
			 United States of qualifying vehicles and qualifying components.
						(3)Period of
			 availabilityAn award under
			 paragraph (2) shall apply to—
						(A)facilities and equipment placed in service
			 before December 30, 2017; and
						(B)engineering integration costs incurred
			 during the period beginning on the date of enactment of this Act and ending on
			 December 30, 2017.
						(4)ImprovementThe Secretary shall issue regulations that
			 require that, in order for an automobile manufacturer to be eligible for an
			 award under this subsection during a particular year, the adjusted average fuel
			 economy of the manufacturer for light duty vehicles produced by the
			 manufacturer during the most recent year for which data are available shall be
			 not less than the average fuel economy for all light duty motor vehicles of the
			 manufacturer for model year 2002.
					209.Production
			 incentives for cellulosic biofuelsSection 942(f) of the Energy Policy Act of
			 2005 (42 U.S.C. 16251(f)) is amended by striking $250,000,000
			 and inserting $200,000,000 for each of fiscal years 2007 through
			 2011.
			IIIFederal programs for the conservation of
			 natural gas
			301.Renewable portfolio
			 standard
				(a)In
			 generalTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
					
						610.Federal renewable
				portfolio standard
							(a)Renewable
				energy requirement
								(1)In
				generalEach electric utility
				that sells electricity to electric consumers shall obtain a percentage of the
				base amount of electricity it sells to electric consumers in any calendar year
				from new renewable energy or existing renewable energy. The percentage obtained
				in a calendar year shall not be less than the amount specified in the following
				table:
									
										
											
												Calendar year:Minimum annual percentage:
												
												2008 through 20112.55
												
												2012 through 20155.05
												
												2016 through 20197.55
												
												2020 through 203010.0
												
											
										
									
								(2)Means of
				complianceAn electric
				utility shall meet the requirements of paragraph (1) by—
									(A)generating electric energy using new
				renewable energy or existing renewable energy;
									(B)purchasing electric energy generated by new
				renewable energy or existing renewable energy;
									(C)purchasing renewable energy credits issued
				under subsection (b); or
									(D)a combination of the foregoing.
									(b)Renewable
				energy credit trading program
								(1)In
				generalNot later than
				January 1, 2007, the Secretary shall establish a renewable energy credit
				trading program to permit an electric utility that does not generate or
				purchase enough electric energy from renewable energy to meet its obligations
				under subsection (a)(1) to satisfy such requirements by purchasing sufficient
				renewable energy credits.
								(2)AdministrationAs part of the program, the Secretary
				shall—
									(A)issue renewable energy credits to
				generators of electric energy from new renewable energy;
									(B)sell renewable energy credits to electric
				utilities at the rate of 1.5 cents per kilowatt-hour (as adjusted for inflation
				under subsection (g));
									(C)ensure that a kilowatt hour, including the
				associated renewable energy credit, shall be used only once for purposes of
				compliance with this section; and
									(D)allow double credits for generation from
				facilities on Indian land, and triple credits for generation from small
				renewable distributed generators (meaning those no larger than 1
				megawatt).
									(3)DurationCredits under paragraph (2)(A) may only be
				used for compliance with this section for 3 years from the date issued.
								(4)TransfersAn electric utility that holds credits in
				excess of the amount needed to comply with subsection (a) may transfer such
				credits to another electric utility in the same utility holding company
				system.
								(5)Eastern
				interconnectIn the case of a
				retail electric supplier that is a member of a power pool located in the
				Eastern Interconnect and that is subject to a State renewable portfolio
				standard program that provides for compliance primarily through the acquisition
				of certificates or credits in lieu of the direct acquisition of renewable
				power, the Secretary shall issue renewable energy credits in an amount that
				corresponds to the kilowatt-hour obligation represented by the State
				certificates and credits issued pursuant to the State program to the extent the
				State certificates and credits are associated with renewable resources eligible
				under this section.
								(c)Enforcement
								(1)Civil
				penaltiesAny electric
				utility that fails to meet the renewable energy requirements of subsection (a)
				shall be subject to a civil penalty.
								(2)Amount of
				penaltyThe amount of the
				civil penalty shall be determined by multiplying the number of kilowatt-hours
				of electric energy sold to electric consumers in violation of subsection (a) by
				the greater of 1.5 cents (adjusted for inflation under subsection (g)) or 200
				percent of the average market value of renewable energy credits during the year
				in which the violation occurred.
								(3)Mitigation or
				waiverThe Secretary may
				mitigate or waive a civil penalty under this subsection if the electric utility
				was unable to comply with subsection (a) for reasons outside of the reasonable
				control of the utility. The Secretary shall reduce the amount of any penalty
				determined under paragraph (2) by an amount paid by the electric utility to a
				State for failure to comply with the requirement of a State renewable energy
				program if the State requirement is greater than the applicable requirement of
				subsection (a).
								(4)Procedure for
				assessing penaltyThe
				Secretary shall assess a civil penalty under this subsection in accordance with
				the procedures prescribed by section 333(d) of the Energy Policy and
				Conservation Act of 1954 (42 U.S.C. 6303).
								(d)State renewable
				energy account program
								(1)In
				generalThe Secretary shall
				establish, not later than December 31, 2008, a State renewable energy account
				program.
								(2)DepositsAll money collected by the Secretary from
				the sale of renewable energy credits and the assessment of civil penalties
				under this section shall be deposited into the renewable energy account
				established pursuant to this subsection. The State renewable energy account
				shall be held by the Secretary and shall not be transferred to the Treasury
				Department.
								(3)UseProceeds deposited in the State renewable
				energy account shall be used by the Secretary, subject to appropriations, for a
				program to provide grants to the State agency responsible for developing State
				energy conservation plans under section 362 of the Energy Policy and
				Conservation Act (42 U.S.C. 6322) for the purposes of promoting renewable
				energy production, including programs that promote technologies that reduce the
				use of electricity at customer sites such as solar water heating.
								(4)AdministrationThe Secretary may issue guidelines and
				criteria for grants awarded under this subsection. State energy offices
				receiving grants under this section shall maintain such records and evidence of
				compliance as the Secretary may require.
								(5)PreferenceIn allocating funds under this program, the
				Secretary shall give preference—
									(A)to States in regions which have a
				disproportionately small share of economically sustainable renewable energy
				generation capacity; and
									(B)to State programs to stimulate or enhance
				innovative renewable energy technologies.
									(e)RulesThe Secretary shall issue rules
				implementing this section not later than 1 year after the date of enactment of
				this section.
							(f)ExemptionsThis section shall not apply in any
				calendar year to an electric utility—
								(1)that sold less than 4,000,000
				megawatt-hours of electric energy to electric consumers during the preceding
				calendar year; or
								(2)in Hawaii.
								(g)Inflation
				adjustmentNot later than
				December 31 of each year beginning in 2008, the Secretary shall adjust for
				inflation the price of a renewable energy credit under subsection (b)(2)(B) and
				the amount of the civil penalty per kilowatt-hour under subsection
				(c)(2).
							(h)State
				programsNothing in this
				section shall diminish any authority of a State or political subdivision
				thereof to adopt or enforce any law or regulation respecting renewable energy,
				but, except as provided in subsection (c)(3), no such law or regulation shall
				relieve any person of any requirement otherwise applicable under this section.
				The Secretary, in consultation with States having such renewable energy
				programs, shall, to the maximum extent practicable, facilitate coordination
				between the Federal program and State programs.
							(i)Recovery of
				costs
								(1)In
				generalThe Commission shall
				issue and enforce such regulations as are necessary to ensure that an electric
				utility recovers all prudently incurred costs associated with compliance with
				this section.
								(2)Applicable
				lawA regulation under
				paragraph (1) shall be enforceable in accordance with the provisions of law
				applicable to enforcement of regulations under the Federal Power Act (16 U.S.C.
				791a et seq.).
								(j)DefinitionsIn this section:
								(1)Base amount of
				electricityThe term
				base amount of electricity means the total amount of electricity
				sold by an electric utility to electric consumers in a calendar year,
				excluding—
									(A)electricity generated by a hydroelectric
				facility (including a pumped storage facility but excluding incremental
				hydropower); and
									(B)electricity generated through the
				incineration of municipal solid waste.
									(2)Distributed
				generation facilityThe term
				distributed generation facility means a facility at a customer
				site.
								(3)Existing
				renewable energyThe term
				existing renewable energy means, except as provided in paragraph
				(7)(B), electric energy generated at a facility (including a distributed
				generation facility) placed in service prior to January 1, 2003, from solar,
				wind, or geothermal energy, ocean energy, biomass (as defined in section 203(a)
				of the Energy Policy Act of 2005), or landfill gas.
								(4)Geothermal
				energyThe term
				geothermal energy means energy derived from a geothermal deposit
				(within the meaning of section 613(e)(2) of the Internal Revenue Code of
				1986).
								(5)Incremental
				geothermal production
									(A)In
				generalThe term
				incremental geothermal production means for any year the excess
				of—
										(i)the total kilowatt hours of electricity
				produced from a facility (including a distributed generation facility) using
				geothermal energy; over
										(ii)the average annual kilowatt hours produced
				at such facility for 5 of the previous 7 calendar years before the date of
				enactment of this section after eliminating the highest and the lowest kilowatt
				hour production years in such 7-year period.
										(B)Special
				ruleA facility described in
				subparagraph (A) that was placed in service at least 7 years before the date of
				enactment of this section shall commencing with the year in which such date of
				enactment occurs, reduce the amount calculated under subparagraph (A)(ii) each
				year, on a cumulative basis, by the average percentage decrease in the annual
				kilowatt hour production for the 7-year period described in subparagraph
				(A)(ii) with such cumulative sum not to exceed 30 percent.
									(6)Incremental
				hydropowerThe term
				incremental hydropower means additional energy generated as a
				result of efficiency improvements or capacity additions made on or after the
				date of enactment of this section or the effective date of an existing
				applicable State renewable portfolio standard program at a hydroelectric
				facility that was placed in service before that date. The term does not include
				additional energy generated as a result of operational changes not directly
				associated with efficiency improvements or capacity additions. Efficiency
				improvements and capacity additions shall be measured on the basis of the same
				water flow information used to determine a historic average annual generation
				baseline for the hydroelectric facility and certified by the Secretary or the
				Federal Energy Regulatory Commission.
								(7)New renewable
				energyThe term new
				renewable energy means—
									(A)electric energy generated at a facility
				(including a distributed generation facility) placed in service on or after
				January 1, 2003, from—
										(i)solar, wind, or geothermal energy or ocean
				energy;
										(ii)biomass (as defined in section 203(b) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(b));
										(iii)landfill gas; or
										(iv)incremental hydropower; and
										(B)for electric energy generated at a facility
				(including a distributed generation facility) placed in service prior to the
				date of enactment of this section—
										(i)the additional energy above the average
				generation in the 3 years preceding the date of enactment of this section at
				the facility from—
											(I)solar or wind energy or ocean
				energy;
											(II)biomass (as defined in section 203(b) of
				the Energy Policy Act of 2005 (42 U.S.C. 15852(b));
											(III)landfill gas; or
											(IV)incremental hydropower.
											(ii)incremental geothermal production.
										(8)Ocean
				energyThe term ocean
				energy includes current, wave, tidal, and thermal energy.
								(k)SunsetThis section expires on December 31,
				2030.
							.
				(b)Table of
			 contents amendmentThe table
			 of contents of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 prec. 2601) is amended by adding at the end of the items relating to title VI
			 the following:
					
						
							Sec. 610. Federal renewable
				portfolio
				standard.
						
						.
				302.Federal requirement
			 to purchase electricity generated by renewable energySection 203 of the Energy Policy Act of 2005
			 (42 U.S.C. 15852) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)RequirementThe President, acting through the
				Secretary, shall ensure that, of the total quantity of electric energy the
				Federal Government consumes during any fiscal year, the following amounts shall
				be renewable energy:
						(1)Not less than 5 percent in each of fiscal
				years 2008 and 2009.
						(2)Not less than 7.5 percent in each of fiscal
				years 2010 through 2012.
						(3)Not less than 10 percent in fiscal years
				2013 and each fiscal year
				thereafter.
						.
			IVGeneral energy efficiency programs
			401.Energy savings
			 performance contracts
				(a)Retention of
			 savingsSection 546(c) of the
			 National Energy Conservation Policy Act (42 U.S.C. 8256(c)) is amended by
			 striking paragraph (5).
				(b)Financing
			 flexibilitySection 801(a)(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287(a)(2)) is
			 amended by adding at the end the following:
					
						(E)Separate
				contractsIn carrying out a
				contract under this title, a Federal agency may—
							(i)enter into a separate contract for energy
				services and conservation measures under the contract; and
							(ii)provide all or part of the financing
				necessary to carry out the
				contract.
							.
				(c)Definition of
			 energy savingsSection 804(2)
			 of the National Energy Conservation Policy Act (42 U.S.C. 8287c(2)) is
			 amended—
					(1)by redesignating subparagraphs (A), (B),
			 and (C) as clauses (i), (ii), and (iii), respectively, and indenting
			 appropriately;
					(2)by striking means a
			 reduction and inserting “means—
						
							(A)a
				reduction
							;
					(3)by striking the period at the end and
			 inserting a semicolon; and
					(4)by adding at the end the following:
						
							(B)the increased efficient use of an existing
				energy source by cogeneration or heat recovery, and installation of renewable
				energy systems;
							(C)the sale or transfer of electrical or
				thermal energy generated on-site, but in excess of Federal needs, to utilities
				or non-Federal energy users; and
							(D)the increased efficient use of existing
				water sources in interior or exterior
				applications.
							.
					(d)Energy and cost
			 savings in nonbuilding applications
					(1)DefinitionsIn this subsection:
						(A)Nonbuilding
			 applicationThe term
			 nonbuilding application means—
							(i)any class of vehicles, devices, or
			 equipment that is transportable under the power of the applicable vehicle,
			 device, or equipment by land, sea, or air and that consumes energy from any
			 fuel source for the purpose of—
								(I)that transportation; or
								(II)maintaining a controlled environment within
			 the vehicle, device, or equipment; and
								(ii)any federally-owned equipment used to
			 generate electricity or transport water.
							(B)Secondary
			 savings
							(i)In
			 generalThe term
			 secondary savings means additional energy or cost savings that are
			 a direct consequence of the energy savings that result from the energy
			 efficiency improvements that were financed and implemented pursuant to an
			 energy savings performance contract.
							(ii)InclusionsThe term secondary savings
			 includes—
								(I)energy and cost savings that result from a
			 reduction in the need for fuel delivery and logistical support;
								(II)personnel cost savings and environmental
			 benefits; and
								(III)in the case of electric generation
			 equipment, the benefits of increased efficiency in the production of
			 electricity, including revenues received by the Federal Government from the
			 sale of electricity so produced.
								(2)Study
						(A)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary and the
			 Secretary of Defense shall jointly conduct, and submit to Congress and the
			 President a report of, a study of the potential for the use of energy savings
			 performance contracts to reduce energy consumption and provide energy and cost
			 savings in nonbuilding applications.
						(B)RequirementsThe study under this subsection shall
			 include—
							(i)an estimate of the potential energy and
			 cost savings to the Federal Government, including secondary savings and
			 benefits, from increased efficiency in nonbuilding applications;
							(ii)an assessment of the feasibility of
			 extending the use of energy savings performance contracts to nonbuilding
			 applications, including an identification of any regulatory or statutory
			 barriers to such use; and
							(iii)such recommendations as the Secretary and
			 Secretary of Defense determine to be appropriate.
							402.Deployment of new
			 technologies for high-efficiency consumer products
				(a)DefinitionsIn this section:
					(1)Energy
			 savingsThe term energy
			 savings means megawatt-hours of electricity or million British thermal
			 units of natural gas saved by a product, in comparison to projected energy
			 consumption under the energy efficiency standard applicable to the
			 product.
					(2)High-efficiency
			 consumer productThe term
			 high-efficiency consumer product means a covered product to which
			 an energy conservation standard applies under section 325 of the Energy Policy
			 and Conservation Act (42 U.S.C. 6295), if the energy efficiency of the product
			 exceeds the energy efficiency required under the standard.
					(b)Financial
			 incentives programEffective
			 beginning October 1, 2006, the Secretary shall competitively award financial
			 incentives under this section for the manufacture of high-efficiency consumer
			 products.
				(c)Requirements
					(1)In
			 generalThe Secretary shall
			 make awards under this section to manufacturers of high-efficiency consumer
			 products, based on the bid of each manufacturer in terms of dollars per
			 megawatt-hour or million British thermal units saved.
					(2)Acceptance of
			 bidsIn making awards under
			 this section, the Secretary shall—
						(A)solicit bids for reverse auction from
			 appropriate manufacturers, as determined by the Secretary; and
						(B)award financial incentives to the
			 manufacturers that submit the lowest bids that meet the requirements
			 established by the Secretary.
						(d)Forms of
			 awardsAn award for a
			 high-efficiency consumer product under this section shall be in the form of a
			 lump sum payment in an amount equal to the product obtained by
			 multiplying—
					(1)the amount of the bid by the manufacturer
			 of the high-efficiency consumer product; and
					(2)the energy savings during the projected
			 useful life of the high-efficiency consumer product, not to exceed 10 years, as
			 determined under regulations issued by the Secretary.
					403.National media
			 campaign to decrease oil and natural gas consumption
				(a)In
			 generalThe Secretary, acting
			 through the Assistant Secretary for Energy Efficiency and Renewable Energy
			 (referred to in this section as the Secretary), shall develop
			 and conduct a national media campaign for the purpose of decreasing oil and
			 natural gas consumption in the United States over the next decade.
				(b)Contract with
			 entityThe Secretary shall
			 carry out subsection (a) directly or through—
					(1)competitively bid contracts with 1 or more
			 nationally recognized media firms for the development and distribution of
			 monthly television, radio, and newspaper public service announcements;
			 or
					(2)collective agreements with 1 or more
			 nationally recognized institutes, businesses, or nonprofit organizations for
			 the funding, development, and distribution of monthly television, radio, and
			 newspaper public service announcements.
					(c)Use of
			 funds
					(1)In
			 generalAmounts made
			 available to carry out this section shall be used for the following:
						(A)Advertising
			 costs
							(i)The purchase of media time and
			 space.
							(ii)Creative and talent costs.
							(iii)Testing and evaluation of
			 advertising.
							(iv)Evaluation of the effectiveness of the
			 media campaign.
							(v)The negotiated fees for the winning bidder
			 on requests from proposals issued either by the Secretary for purposes
			 otherwise authorized in this section.
							(vi)Entertainment industry outreach,
			 interactive outreach, media projects and activities, public information, news
			 media outreach, and corporate sponsorship and participation.
							(B)Administrative
			 costsOperational and
			 management expenses.
						(2)LimitationsIn carrying out this section, the Secretary
			 shall allocate not less than 85 percent of funds made available under
			 subsection (e) for each fiscal year for the advertising functions specified
			 under paragraph (1)(A).
					(d)ReportsThe Secretary shall annually submit to
			 Congress a report that describes—
					(1)the strategy of the national media campaign
			 and whether specific objectives of the campaign were accomplished,
			 including—
						(A)determinations concerning the rate of
			 change of oil and natural gas consumption, in both absolute and per capita
			 terms; and
						(B)an evaluation that enables consideration
			 whether the media campaign contributed to reduction of oil and natural gas
			 consumption;
						(2)steps taken to ensure that the national
			 media campaign operates in an effective and efficient manner consistent with
			 the overall strategy and focus of the campaign;
					(3)plans to purchase advertising time and
			 space;
					(4)policies and practices implemented to
			 ensure that Federal funds are used responsibly to purchase advertising time and
			 space and eliminate the potential for waste, fraud, and abuse; and
					(5)all contracts or cooperative agreements
			 entered into with a corporation, partnership, or individual working on behalf
			 of the national media campaign.
					(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2006 through 2010.
				404.Energy efficiency
			 resource programs
				(a)Electric
			 utility programsSection 111
			 of the Public Utilities Regulatory Policy Act of 1978 (16 U.S.C. 2621) is
			 amended by adding at the end the following:
					
						(e)Energy
				efficiency resource programs
							(1)DefinitionsIn this subsection:
								(A)Demand
				baselineThe term
				demand baseline means the baseline determined by the Secretary for
				an appropriate period preceding the implementation of an energy efficiency
				resource program.
								(B)Energy
				efficiency resource programsThe term energy efficiency resource
				program means an energy efficiency or other demand reduction program
				that is designed to reduce annual electricity consumption or peak demand of
				consumers served by an electric utility by a percentage of the demand baseline
				of the utility that is equal to not less than 0.75 percent of the number of
				years during which the program is in effect.
								(2)Public
				hearings; determinations
								(A)Public
				hearingAs soon as
				practicable after the date of enactment of this subsection, but not later than
				3 years after that date, each State regulatory authority (with respect to each
				electric utility over which the State has ratemaking authority) and each
				nonregulated electric utility shall, after notice, conduct a public hearing on
				the benefits and feasibility of carrying out an energy efficiency resource
				program.
								(B)Energy
				efficiency resource programA
				State regulatory authority or nonregulated utility shall carry out an energy
				efficiency resource program if, on the basis of a hearing under subparagraph
				(A), the State regulatory authority or nonregulated utility determines that the
				program would—
									(i)benefit end-use customers;
									(ii)be cost-effective based on total resource
				cost;
									(iii)serve the public welfare; and
									(iv)be feasible to carry out.
									(3)Implementation
								(A)State
				regulatory authoritiesIf a
				State regulatory authority makes a determination under paragraph (2)(B), the
				State regulatory authority shall—
									(i)require each electric utility over which
				the State has ratemaking authority to carry out an energy efficiency resource
				program; and
									(ii)allow such a utility to recover
				expenditures incurred by the utility in carrying out the energy efficiency
				resource program.
									(B)Nonregulated
				electric utilitiesIf a
				nonregulated electric utility makes a determination under paragraph (2)(B), the
				utility shall carry out an energy efficiency resource program.
								(4)Updating
				regulationsA State
				regulatory authority or nonregulated utility may update periodically a
				determination under paragraph (2)(B) to determine whether an energy efficiency
				resource program should be—
								(A)continued;
								(B)modified; or
								(C)terminated.
								(5)ExceptionParagraph (2) shall not apply to a State
				regulatory authority (or a nonregulated electric utility operating in the
				State) that demonstrates to the Secretary that an energy efficiency resource
				program is in effect in the
				State.
							.
				(b)Gas
			 utilitiesSection 303 of the
			 Public Utilities Regulatory Policy Act of 1978 (15 U.S.C. 3203) is amended by
			 adding at the end the following:
					
						(e)Energy
				efficiency resource programs
							(1)DefinitionsIn this subsection:
								(A)Demand
				baselineThe term
				demand baseline means the baseline determined by the Secretary for
				an appropriate period preceding the implementation of an energy efficiency
				resource program.
								(B)Energy
				efficiency resource programsThe term energy efficiency resource
				program means an energy efficiency or other demand reduction program
				that is designed to reduce annual gas consumption or peak demand of consumers
				served by a gas utility by a percentage of the demand baseline of the utility
				that is equal to not less than 0.75 percent of the number of years during which
				the program is in effect.
								(2)Public
				hearings; determinations
								(A)Public
				hearingAs soon as
				practicable after the date of enactment of this subsection, but not later than
				3 years after that date, each State regulatory authority (with respect to each
				gas utility over which the State has ratemaking authority) and each
				nonregulated gas utility shall, after notice, conduct a public hearing on the
				benefits and feasibility of carrying out an energy efficiency resource
				program.
								(B)Energy
				efficiency resource programA
				State regulatory authority or nonregulated utility shall carry out an energy
				efficiency resource program if, on the basis of a hearing under subparagraph
				(A), the State regulatory authority or nonregulated utility determines that the
				program would—
									(i)benefit end-use customers;
									(ii)be cost-effective based on total resource
				cost;
									(iii)serve the public welfare; and
									(iv)be feasible to carry out.
									(3)Implementation
								(A)State
				regulatory authoritiesIf a
				State regulatory authority makes a determination under paragraph (2)(B), the
				State regulatory authority shall—
									(i)require each gas utility over which the
				State has ratemaking authority to carry out an energy efficiency resource
				program; and
									(ii)allow such a utility to recover
				expenditures incurred by the utility in carrying out the energy efficiency
				resource program.
									(B)Nonregulated
				gas utilitiesIf a
				nonregulated gas utility makes a determination under paragraph (2)(B), the
				utility shall carry out an energy efficiency resource program.
								(4)Updating
				regulationsA State
				regulatory authority or nonregulated utility may update periodically a
				determination under paragraph (2)(B) to determine whether an energy efficiency
				resource program should be—
								(A)continued;
								(B)modified; or
								(C)terminated.
								(5)ExceptionParagraph (2) shall not apply to a State
				regulatory authority (or a nonregulated gas utility operating in the State)
				that demonstrates to the Secretary that an energy efficiency resource program
				is in effect in the
				State.
							.
				VAssistance to energy consumers
			501.Energy emergency
			 disaster relief loans to small business and agricultural producers
				(a)DefinitionsIn this section—
					(1)the term Administrator means
			 the Administrator of the Small Business Administration; and
					(2)the term small business
			 concern has the meaning given the term in section 3 of the Small
			 Business Act (15 U.S.C. 632).
					(b)Small Business
			 Producer Energy Emergency Disaster Loan Program
					(1)Disaster loan
			 authoritySection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (3) the following:
						
							(4)Energy disaster
				loans
								(A)DefinitionsIn this paragraph—
									(i)the term base price index
				means the moving average of the closing unit price on the New York Mercantile
				Exchange for heating oil, natural gas, gasoline, or propane for the 10 days
				that correspond to the trading days described in clause (ii) in each of the
				most recent 2 preceding years;
									(ii)the term current price index
				means the moving average of the closing unit price on the New York Mercantile
				Exchange, for the 10 most recent trading days, for contracts to purchase
				heating oil, natural gas, gasoline, or propane during the subsequent calendar
				month, commonly known as the front month; and
									(iii)the term significant increase
				means—
										(I)with respect to the price of heating oil,
				natural gas, gasoline, or propane, any time the current price index exceeds the
				base price index by not less than 40 percent; and
										(II)with respect to the price of kerosene, any
				increase which the Administrator, in consultation with the Secretary of Energy,
				determines to be significant.
										(B)Loan
				authorityThe Administrator
				may make such loans, either directly or in cooperation with banks or other
				lending institutions through agreements to participate on an immediate or
				deferred basis, to assist a small business concern that has suffered or that is
				likely to suffer substantial economic injury on or after January 1, 2005, as
				the result of a significant increase in the price of heating oil, natural gas,
				gasoline, propane, or kerosene occurring on or after January 1, 2005.
								(C)Interest
				rateAny loan or guarantee
				extended pursuant to this paragraph shall be made at the same interest rate as
				economic injury loans under paragraph (2).
								(D)Maximum
				amountNo loan may be made
				under this paragraph, either directly or in cooperation with banks or other
				lending institutions through agreements to participate on an immediate or
				deferred basis, if the total amount outstanding and committed to the borrower
				under this subsection would exceed $1,500,000, unless such borrower constitutes
				a major source of employment in its surrounding area, as determined by the
				Administrator, in which case the Administrator, in the discretion of the
				Administrator, may waive the $1,500,000 limitation.
								(E)Disaster
				declarationFor purposes of
				assistance under this paragraph—
									(i)a declaration of a disaster area based on
				conditions specified in this paragraph shall be required, and shall be made by
				the President or the Administrator; or
									(ii)if no declaration has been made pursuant to
				clause (i), the Governor of a State in which a significant increase in the
				price of heating oil, natural gas, gasoline, propane, or kerosene has occurred
				may certify to the Administrator that small business concerns have suffered
				economic injury as a result of such increase and are in need of financial
				assistance which is not otherwise available on reasonable terms in that State,
				and upon receipt of such certification, the Administrator may make such loans
				as would have been available under this paragraph if a disaster declaration had
				been issued.
									(F)ConversionNotwithstanding any other provision of law,
				loans made under this paragraph may be used by a small business concern
				described in subparagraph (B) to convert from the use of heating oil, natural
				gas, gasoline, propane, or kerosene to a renewable or alternative energy
				source, including agriculture and urban waste, geothermal energy, cogeneration,
				solar energy, wind energy, or fuel
				cells.
								.
					(2)Conforming
			 amendmentsSection 3(k) of
			 the Small Business Act (15 U.S.C.
			 632(k)) is amended—
						(A)by inserting , a significant
			 increase in the price of heating oil, natural gas, gasoline, propane, or
			 kerosene, after civil disorders; and
						(B)by inserting other before
			 economic.
						(c)Agricultural
			 Producer Emergency Loans
					(1)In
			 generalSection 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)) is amended—
						(A)in the first sentence—
							(i)by striking aquaculture operations
			 have and inserting aquaculture operations (i) have;
			 and
							(ii)by inserting before :
			 Provided, the following: , or
			 (ii)(I) are owned or operated by such an applicant that is also a small
			 business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II)
			 have suffered or are likely to suffer substantial economic injury on or after
			 January 1, 2005, as the result of a significant increase in energy costs or
			 input costs from energy sources occurring on or after January 1, 2005, in
			 connection with an energy emergency declared by the President or the
			 Secretary;
							(B)in the third sentence, by inserting before
			 the period at the end the following: or by an energy emergency declared
			 by the President or the Secretary; and
						(C)in the fourth sentence—
							(i)by striking or natural
			 disaster each place that term appears and inserting , natural
			 disaster, or energy emergency; and
							(ii)by inserting or declaration
			 after emergency designation.
							(2)FundingFunds available on the date of enactment of
			 this Act for emergency loans under subtitle C of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961 et seq.) shall be available to carry out the
			 amendments made by paragraph (1) to meet the needs resulting from natural
			 disasters.
					(d)Guidelines and
			 rulemaking
					(1)GuidelinesNot later than 30 days after the date of
			 enactment of this Act, the Administrator and the Secretary of Agriculture shall
			 each issue guidelines to carry out subsections (b) and (c), respectively, and
			 the amendments made thereby, which guidelines shall become effective on the
			 date of their issuance.
					(2)RulemakingNot later than 30 days after the date of
			 enactment of this Act, the Administrator, after consultation with the Secretary
			 of Energy, shall promulgate regulations specifying the method for determining a
			 significant increase in the price of kerosene under section 7(b)(4)(A)(iii)(II)
			 of the Small Business Act, as added by
			 this section.
					(e)Reports
					(1)Small business
			 administrationNot later than
			 12 months after the date on which the Administrator issues guidelines under
			 subsection (d)(1), and annually thereafter, until the date that is 12 months
			 after the end of the effective period of section 7(b)(4) of the Small Business
			 Act, as added by this section, the Administrator shall submit to the Committee
			 on Small Business and Entrepreneurship of the Senate and the Committee on Small
			 Business of the House of Representatives, a report on the effectiveness of the
			 assistance made available under section 7(b)(4) of the
			 Small Business Act, as added by this
			 section, including—
						(A)the number of small business concerns that
			 applied for a loan under such section 7(b)(4) and the number of those that
			 received such loans;
						(B)the dollar value of those loans;
						(C)the States in which the small business
			 concerns that received such loans are located;
						(D)the type of energy that caused the
			 significant increase in the cost for the participating small business concerns;
			 and
						(E)recommendations for ways to improve the
			 assistance provided under such section 7(b)(4), if any.
						(2)Department of
			 agricultureNot later than 12
			 months after the date on which the Secretary of Agriculture issues guidelines
			 under subsection (d)(1), and annually thereafter, until the date that is 12
			 months after the end of the effective period of the amendments made to section
			 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)) by
			 this section, the Secretary shall submit to the Committee on Small Business and
			 Entrepreneurship and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate and to the Committee on Small Business and the Committee on
			 Agriculture of the House of Representatives, a report that—
						(A)describes the effectiveness of the
			 assistance made available under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)), as amended by this section; and
						(B)contains recommendations for ways to
			 improve the assistance provided under such section 321(a).
						(f)Effective
			 Date
					(1)Small
			 businessThe amendments made
			 by subsection (b) shall apply during the 4-year period beginning on the earlier
			 of the date on which guidelines are published by the Administrator under
			 subsection (d)(1) or 30 days after the date of enactment of this Act, with
			 respect to assistance under section 7(b)(4) of the
			 Small Business Act, as added by this
			 section.
					(2)AgricultureThe amendments made by subsection (c) shall
			 apply during the 4-year period beginning on the earlier of the date on which
			 guidelines are published by the Secretary of Agriculture under subsection
			 (d)(1) or 30 days after the date of enactment of this Act, with respect to
			 assistance under section 321(a) of the Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)), as amended by this section.
					502.Efficient and safe
			 equipment replacement program for weatherization purposes
				(a)In
			 generalPart A of title IV of
			 the Energy Conservation and Production Act is amended—
					(1)by redesignating section 422 (42 U.S.C.
			 6872) as section 423; and
					(2)by inserting after section 421 (42 U.S.C.
			 6871) the following:
						
							422.Efficient and safe
				equipment replacement program for weatherization purposes
								(a)Establishment
				of programThe Secretary
				shall establish, within the Weatherization Assistance Program, a program to
				assist in the replacement of unsafe or highly inefficient heating and cooling
				units in low-income households.
								(b)Administration
									(1)In
				generalExcept as otherwise
				provided in this subsection, the Secretary shall administer the program
				established under this section in accordance with this part.
									(2)Exemption for
				high-efficiency heating and cooling equipment expendituresAssistance for high-efficiency heating and
				cooling equipment under this section shall be exempt from the standards
				established under section 413(b)(3) and from section 415(c).
									(3)Identification
				of heating and cooling system upgradesAssistance for system upgrades under this
				section shall be based on a standard weatherization audit and appropriate
				diagnostic procedures in use by the program.
									(4)Weatherization
				of home receiving new heating or cooling systemAssistance may be perceived for a home
				receiving a new heating or cooling system under this section regardless of
				whether the home is fully weatherized in the year that the home received a new
				heating system.
									(5)FuelThe Secretary shall make no rule
				prohibiting a grantee from installing high-efficiency equipment that uses a
				fuel (including a renewable fuel) most likely to result in reliable supply and
				the lowest practicable energy bills, regardless of the fuel previously used by
				the household.
									(c)Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this
				section—
									(1)$40,000,000 for fiscal year 2006;
									(2)$50,000,000 for fiscal year 2007;
				and
									(3)$60,000,000 for fiscal year
				2008.
									.
					(b)Table of
			 contents amendmentThe table
			 of contents of the Energy Conservation and Production Act (42 U.S.C. prec.
			 6901) is amended—
					(1)by redesignating the item relating to
			 section 422 as an item relating to section 423; and
					(2)by inserting after the item relating to
			 section 421 the following:
						
							
								Sec. 422. Efficient and safe equipment
				program.
							
							.
					
